FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JORGE SANTOS PEREZ; et al.,                      No. 07-72863

               Petitioners,                       Agency Nos. A029-378-516
                                                              A096-165-947
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jorge Santos Perez and his son, both natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), we deny the

petition for review.

       Perez contends that he will be persecuted by either the guerillas or the

military if he returns to Guatemala. Substantial evidence supports the agency’s

finding that Perez failed to establish that a reasonable person in his circumstances

would fear persecution upon return to Guatemala. See Li v. INS, 92 F.3d 985, 987

(9th Cir. 1996). Accordingly, Perez’s asylum claim fails.

       Perez does not does challenge the denial of his withholding of removal

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




KN/Research                                2                                      07-72863